DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,140,464. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/405,822 Claim 1
U.S. Patent No. 11,140,464 Claim 1
A non-transitory medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
A system (100) for creating, sharing and viewing interactive content (1165), the system (100) comprising:
providing (1002) one or more first media (1161) in the background by first user (102) by using first user device (104);
wherein the first user device (104) is configured to: provide one or more first media (1161) in the first media holder (202) in the background by first user (102) by using first user device (104);
providing (1004) one or more second media (1162) as foreground picture-in-picture overlay and/or as segmented display by first user (102) by using first user device (104);
provide one or more second media (1162) in the second media holder (204) as foreground picture-in-picture overlay and/or as segmented display by first user (102) by using first user device (104);
capturing (1006) plurality of first media (1161) slides navigation changes and/or screen pointer movements and/or screen marker animation in sync with timeline of the one or more second media as interactivity data and/or cue points, as per the first user's (102) haptic interaction with the first user device (104), through the authoring module (106);
capture plurality of first media (1161) slides navigation changes and/or screen pointer movements and/or screen marker animation through interactivity recorder in sync with timeline of the one or more second media as interactivity data and/or cue points, as per the first user's (102) haptic interaction with the first user device (104)
storing (1008) one or more first media (1161), one or more second media (1162), with or without cue points, and/or interactivity data as interactive content as network-based resource;
recording one or more second media (1162) in plurality of segments or playing one or more second media (1162); and store one or more first media (1161), one or more second media (1162), with or without cue points, and/or interactivity data as interactive content within interactive content module (116) as network-based resource;
sharing (1010) interactive content (1165) with one or more second users (114) to access on their one or more second user devices (112);
wherein the one or more second user devices (112) are configured to access the interactive content URL through the communication network (118)
loading (1012) associated one or more first media (1161) as plurality of first media (1161) slides and one or more second media (1162; and
wherein the one or more second user devices (112) are configured to access the interactive content URL through the communication network (118) to load, play and render interactive content (1165) from the interactive content module (116) within the interactive content player (110) of the player module (108);
rendering and playing (1014) one or more second media (1162) and dynamically changing, displaying relevant first media (1161) from plurality of first media (1161) as per cue points and/or interactivity data in sync with second media (1162) timeline.
wherein the interactive content player (110) configured to render and play (1014) one or more second media (1162) and dynamically change, display relevant first media (1161) from plurality of first media (1161) as per cue points and/or interactivity data in sync with second media (1162) timeline.


Claims 3 and 14 contain analogous limitations directed towards respective computer implemented method and system of the computer readable medium of claim 1, and are similarly rejected.

Dependent claims 2, 4-13, and 15-24 are similarly found in dependent claims 2-40 of U.S. Patent No. 11,140,464 (e.g. storing haptic interactions as the interactivity data and/or cue points is found in claim 9 of U.S. Patent No. 11,140,464).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art contains several examples of utilizing recording and computing equipment to assemble dynamic presentations comprising foreground and background elements synchronized with cue points and other interactivity data. Examples include Fieldman (2017/0039867, cited in parent application 16/721,384), Beall et al. (10,403,050, see column 18) and Advani et al. (2018/0145840, see paragraph 0073). However each solution involved coordinating multiple independent pieces of equipment to capture and assemble the content. The closest teaching found for incorporating functionality into a single device for assembly of similar content is found in Kim (2013/0314421, see paragraphs 0068, 0078, and 0120). However, it does not appear that the prior art contains sufficient teaching or suggestion of applicant’s invention as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421